Fourth Court of Appeals
                                      San Antonio, Texas
                                           February 13, 2019

                                         No. 04-18-00830-CV

                                              Rene VELA,
                                               Appellant

                                                   v.

       MURPHY EXPLORATION & PRODUCTION COMPANY-USA and Nabors Drilling
                             Technologies, Inc.,
                                 Appellees

                     From the 365th Judicial District Court, Dimmit County, Texas
                               Trial Court No. 14-05-12283-DCV-AJA
                          Honorable Amado J. Abascal, III, Judge Presiding


                                            ORDER

       Appellant’s brief was originally due January 11, 2019; however, the court granted an
extension of time until February 11. Appellant has filed a motion asking for an additional thirty-
day extension of time to to file the brief.

        We grant the motion and order appellant’s brief due March 13, 2019 (61 days after the
original due date). The court does not ordinarily grant extensions of more than sixty days beyond
the original due date. Counsel is therefore advised that no further extensions of time will be
granted absent a motion, filed before the brief is due, that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on
this 13th day of February, 2019.



                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court